Citation Nr: 1018057	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  10-05 427	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected gunshot wound (GSW) of the right thigh 
affecting Muscle Group XIV.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  The Veteran's claim was rated by the RO in 
Togus; however, the RO in Detroit processed notice of the 
rating action and all subsequent development of the claim.  

The decision below includes a grant of a separate compensable 
rating for a scar on the lateral right thigh.  A separate 
compensable rating was previously awarded by the RO in April 
2007 for what was described as a tender scar of the right 
thigh.  The Board's reading of the April 2007 rating decision 
leads to the conclusion that the tender scar for which the 
separate rating was awarded by the RO was a scar on the 
medial aspect of the thigh, not the lateral aspect.  
Consequently, the Board's allowance is separate from the 
April 2007 grant by the RO.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected gunshot wound (GSW) of 
the right thigh is manifested by a severe disability of 
Muscle Group XIV.

2.  The Veteran has a painful entrance wound scar on the 
lateral side of the right thigh due to his service-connected 
GSW of the right thigh.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
service-connected GSW of the right thigh involving Muscle 
Group XIV have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71, 4.71a, 4.73, 
Diagnostic Codes 5250, 5252, 5254, 5255, 5260, 5261, 5314 
(2009).

2.  The criteria for a separate 10 percent rating for a 
painful entrance wound scar on the lateral side of the right 
thigh have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.3, 4.118, Diagnostic Codes 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from October 1942 to August 
1945.  He was wounded in combat in France in June 1944.  He 
suffered shrapnel wounds to the right thigh and left elbow.  
His service treatment records (STRs) reflect that he 
underwent debridement of his right thigh wound to remove 
fragments.  According to a summary dated in November 1944, 
the Veteran underwent surgery to close his right leg wounds 
in July 1944.  The wounds were described as severe with a 
perforating wound of the right quadriceps muscle with much 
loss of muscle tissue.  Healing was said to be uneventful.  
The Veteran had a period of hospitalization for physiotherapy 
and rehabilitation but his progress was poor and he was 
transferred back for routine care after 6 weeks.  

The Veteran had three well healed wounds of the right thigh.  
One wound scar was said to be in the middle third of the 
thigh, on the lateral side and about 7-inches long.  A second 
wound scar, located on the medial surface, was said to be 6-
inches long.  A third wound scar, 2-inches in length, was 
located on the anterior surface of the thigh.  The Veteran 
was said to have moderate atrophy of the quadriceps, with 
definite weakness.  Flexion of the knee was limited to 90 
degrees due to pain in the region of the wounds.  
Neurological signs were limited to hypesthesia over the 
anterior thigh below the wounds.  X-rays confirmed the 
presence of a metallic foreign body (MFB), 4 x 5-millimeters 
that was embedded in the shaft of the femur with no reaction 
about it.

The summary listed diagnoses of severe perforating wound of 
the right thigh, middle third, entrance on the lateral side 
and exit on the medial side.  Psychoneurosis, anxiety state, 
moderately severe, was also diagnosed.  The summary noted 
that the Veteran showed no improvement in his leg function on 
physiotherapy.  It was said that, because the thigh wound 
would require prolonged rehabilitation, and because the 
Veteran's severe anxiety state had persisted for several 
months, it was recommended that he be removed from the 
theater and evacuated to the zone of the interior.  

The STRs reflect that the Veteran underwent additional 
therapy for his psychoneurosis and his right thigh wounds in 
1944 and 1945.  In August 1945 he was evaluated for discharge 
from service.  In regard to his right leg the Veteran was 
said to have fibrous ankylosis of the right knee with flexion 
limited to 110 degrees secondary to a shell fragment wound of 
the right thigh.

The Veteran was issued a Certificate of Disability Discharge 
(CDD) for psychoneurosis and discharged from service in 
August 1945.  

He submitted a claim for disability compensation benefits in 
September 1945.  His claim was evaluated based on the STRs.  
The Veteran was granted service connection for anxiety 
neurosis.  He was also granted service connection for a 
severe injury to Muscle Group XIV of the right thigh, 
characterized as one penetrating and one perforating GSW with 
retained foreign body and limited flexion of the knee due to 
pain.  The Veteran was given a 100 percent rating to 
encompass both disabilities.  

The Veteran was afforded a VA examination in March 1947.  The 
Veteran reported he was working on a ventilator assembly for 
the past 7 months.  He had previously worked at another place 
of employment for three weeks.  He said he had considerable 
difficulty in finding and keeping work because he was unable 
to stand on his wounded leg for long.  He had tried to go to 
school but had to quit because of a painful knee.  The 
examiner said that the right patellar reflex was absent.  
There was a localized area of hyperesthesia about 2-inches in 
diameter adjacent to the wound scar on the medial aspect of 
the right.  There was slight generalized atrophy of the right 
lower extremity and moderate generalized weakness.  

A separate orthopedic examination noted that the Veteran said 
he had difficulty working as he could not stand or walk very 
much as this bothered his right thigh.  The examiner 
identified a scar on the tip of the left elbow.  He also 
noted a 6 1/2-inch scar on the medial side and 7-inch scar on 
the lateral side of the right thigh.  There was 1-inch 
atrophy of the right thigh and a 15-degree limitation of 
flexion of the right knee.  Extension was said to be normal.  
The diagnoses were scars, adherent right thigh, retained MFB 
of the right thigh, and scar, nondisabling, left elbow.

The RO issued a rating decision that provided for separate 
disability ratings for the Veteran's service-connected 
psychoneurosis and GSW disabilities in April 1947.  The 
Veteran received a 30 percent rating for psychoneurosis, 
anxiety type, moderately severe.  He also received a 40 
percent rating for severe GSW of Muscle Group XIV of the 
right thigh with retained foreign body, adherent scar, and 
generalized atrophy and weakness of the lower extremity.  
Finally, the Veteran was granted service connection for a GSW 
scar of the left elbow and given a noncompensable disability 
rating.

The Veteran was afforded VA examinations in April 1950 and 
May 1953.  He continued to complain of pain and weakness in 
his right leg.  Atrophy was noted with a loss of muscle 
tissue.  The Veteran's disability rating remained at the 40 
percent rate.  

The Veteran submitted several claims seeking an increased 
rating for his service-connected GSW.  The first was in 
November 2004.  He said that his disability had worsened.  

He was afforded a VA examination in December 2004.  The 
examiner noted that he had reviewed the Veteran's records as 
part of the examination.  The Veteran's history of being 
wounded was noted.  The examiner said that the Veteran denied 
fatigability and inability to perform range-of-motion 
exercises of his hip and right knee.  The examiner noted an 
entry and exit wound.  He said the entry wound appeared to be 
approximately 5-centimeters (cm) and the exit wound was 
approximately 7-cm.  There was tissue loss involving the 
vastus lateralis and vastus medialis obliquus.  There was a 
scar that was sensitive to palpation and tender.  The 
examiner said there were no adhesions, tendon damage, or 
bone, joint, or nerve damage.  The Veteran's muscle strength 
was said to be 4/5 with no muscle herniation.  The examiner 
said the muscles could move the hip and the knee, actively 
and passively against resistance and gravity with no 
difficulty.  The examiner said that there was no pain, 
fatigue, weakness or lack of endurance with repetitive use.  
X-rays confirmed the continued presence of the MFB.  The 
impression was shrapnel wound of the right thigh with 
residual scars and retained metallic fragment but no 
functional deficits.  

The Veteran submitted a statement in December 2004 wherein he 
recounted that he had undergone physical therapy for his 
right lower extremity at a VA facility.  He said he 
experienced pain and cramps in the right leg.  He said he was 
unable to walk for very long without intense pain in his hips 
and right leg.

VA records for the period from January 2004 to December 2004 
were associated with the claims folder.  An entry from 
January 2004 noted a complaint of right hip and leg pain and 
provided an impression of arthralgia.  The Veteran was 
evaluated for a program of physical therapy (PT) on November 
4, 2004.  He complained of pain with walking.  A December 
2004 neurology clinic note shows that the Veteran complained 
of bilateral hip pain and some improvement because of his PT.  
The Veteran was also presenting an application for a 
crossbow.  He said that he had pain in his right upper 
extremity when using a regular bow for hunting.  On 
examination the Veteran's gait was said to be intact.  
Pertinent impressions were bilateral hip pain only with 
walking, not consistent with pseudoclaudication, suspect 
musculoskeletal problem, status post old GSW injury to the 
right lower extremity, and advanced age, but functional 
status intact except for pain when walking.

The RO denied an increased rating in February 2005.

The Veteran submitted a new claim for an increased rating in 
September 2006.  He said that his right leg was making it 
very difficult to do a lot of the things he was used to 
doing.  He also said he was having a lot of pain in the scar 
tissue area of the wound.

The Veteran was afforded a VA examination in December 2006.  
The examiner noted that he had reviewed the claims folder as 
part of the examination.  The Veteran complained of a painful 
right thigh, especially in cold weather.  He limped 
occasionally.  The Veteran said a long walk was difficult due 
to pain.  The intensity of his pain was given as 1 out of 10.  
The Veteran did not use a cane.  The examiner said that 
repetitive motion increased the pain.  He also said there was 
no history of flare-up or additional loss of motion.  The 
Veteran said his symptoms had been getting worse over the 
last two to three years.  

The examiner said the Veteran walked with a mild limp on the 
right side.  He said the Veteran's posture was good on 
standing and he did not use a cane or brace.  The right thigh 
alignment was said to be normal and the skin was described as 
healthy with no swelling or edema.  There was a long scar 
measuring 4-inches by 1/8 inch near the medial side of the 
thigh.  It was well healed, pale-looking, without any 
adhesions.  There was a minor tenderness and tissue loss.  
This involved Muscle Group XIV.  The examiner said the 
neurovascular bundle was intact and there was no muscle 
hernia.  The examiner also described a second scar that was 
5-inches by 1/8-inch on the lateral side of the thigh.  It 
was not tender, but was pale-looking without any adhesions.  
There was no tissue loss and the fascia was intact and there 
was no muscle hernia.  The neurovascular bundle was intact.

The examiner said the quadriceps muscle revealed minor 
atrophy.  The right hip and right knee motion were described 
as full, without any pain and ligaments were stable.  The 
examiner said that x-rays of the right thigh showed a small 
metal fragment in the soft tissue close to the bone but not 
embedded in the bone.  The diagnosis was residual scars from 
gunshot injury to the right thigh, with a small metal 
fragment in the soft tissue.  The scar was said to be 
slightly tender on the medial side but otherwise the motion 
of the right knee and hip were normal and stable.  Minor 
atrophy of the quadriceps muscle was noted.

The examiner stated that there was no additional limitation 
of motion due to pain, fatigue, weakness or lack of endurance 
on repetitive use of the joints.  He said the Veteran had 
minimal impairment of daily occupational activities due to 
his disability.  

The Veteran's claim for an increased rating was denied in 
April 2007.  However, he was granted service connection for 
tender scar of the medial right thigh and given a 10 percent 
rating.  

The Veteran submitted his current claim in March 2008.  He 
said the pain in his right leg had increased a lot in the 
past year.  He said it was getting harder to get around.  

He was afforded a VA examination in June 2008.  The examiner 
noted that the claims folder was not available; however, he 
had access to the VA examination reports of 2004 and 2006, 
respectively.  He noted the final diagnosis from the 2006 
examination report.  The Veteran reported that he continued 
to have right mid-thigh pain on and off, especially after 
prolonged walking more than one-half mile and after prolonged 
standing more than one-half hour at a stretch.  He said the 
pain was a 7-8/10 and usually lasted about 10 to 15 minutes.  
The pain sometimes radiated to the lower part of the right 
lower extremity.  He denied any subsequent injury to his 
right thigh.  He had no restriction of daily routine 
activities.  The Veteran was not working and took Tylenol or 
Advil for pain relief.  The Veteran said that had his pain a 
few times a week on average.  There was no involvement of the 
right knee or hip joint secondary to his injury, with no bony 
involvement, no osteomyelitis.  There was no residual 
vascular or nerve paralysis.

The examiner said there was a well healed superficial scar on 
the medial right thigh that was 5-inches by 1/8-inch and 
related to the exit wound.  This scar was not tender, 
slightly pale when compared to surrounding skin, stable, with 
no adhesion, not elevated, and not depressed.  There were no 
signs of inflammation, edema, or keloid changes and no local 
tenderness.

A second scar was located on the lateral right thigh.  The 
examiner said this was also related to an exit wound [sic].  
The scar was 6-inches by 1/8-inch.  It was slightly pale in 
color, not elevated, not depressed and had no signs of 
inflammation, edema, or keloid changes.  There was no local 
tenderness.  The scar was stable.  The examiner said there 
was minimal diffuse wasting of the muscles present in the 
right mid-thigh.  The middle circumference of the right thigh 
was 15 1/2-inches compared to 15-inches for the left thigh.  
The muscle power in the right thigh was said to be slightly 
weak, 4/5.  There were no obvious neurological signs or 
vascular signs in the right lower extremity.  The movements 
of the right knee were within normal range as well as the 
right hip joint.  The examiner said the Veteran walked 
without aid and no obvious limp was noted.  

The examiner noted the results of x-rays of the right thigh 
taken as part of the 2006 examination.  The diagnosis was 
residual scars over the right thigh, involving Muscle Group 
XIV, related to gunshot injury during service with retained 
small metallic fragment in soft tissues of the right thigh.  
Joint function was not additionally limited by pain, 
weakness, fatigue, or lack of endurance after repetitive use.

The Veteran submitted records from S. Simpson, M.D. that were 
received in March 2009.  The "records" consisted of three 
letters written to F. Fermil, M.D., presumably the Veteran's 
private physician.  The letters were dated December 2, 2008, 
December 31, 2008, and February 13, 2009.  The first letter 
noted that the Veteran was seen on that day for an evaluation 
of his chronic right thigh pain.  Dr. Simpson noted a history 
of a GSW to the right thigh in 1944 and that the Veteran 
still had shrapnel in his right thigh.  She noted that he had 
an extended recovery time.  She also said that he had been 
evaluated at the VA on a yearly basis for the past 5 years or 
so.  She did not identify any records that were reviewed as 
part of her examination.

The Veteran reported that his pain had progressed over the 
last 5 to 10 years and especially in the last 3-4 years.  He 
said it caused him to limp more.  Dr. Simpson said the 
Veteran ambulated with a cane.  He described his pain as a 
deep, throbbing pain.  He said he had a numbness and burning 
sensation over the medial anteriolateral aspect of the right 
thigh.  This limited his ambulation.  The Veteran said he 
would have to take a break after walking 100 feet because of 
the pain.  He reported that his right leg would give out on 
him but he had not fallen.  He said his leg felt weak.  He 
took Vicodin for pain.

On examination Dr. Simpson said the Veteran had right hip 
flexor strength of 4-/5 compared to 4+/5 on the left.  Right 
quad strength was 4- to 4/5 and left quad strength was 5/5.  
Knee flexors were said to be 5/5 bilaterally.  Strength at 
both ankles and feet was 4+/5 bilaterally.  There was 
diminished sensation over the medial anteriolateral thigh 
from the middle to the most distal aspects.  There were some 
areas that were hypersensitive and some that were 
hyposensitive to pinprick, otherwise, sensory examination was 
said to be unremarkable.

Dr. Simpson said there was decreased flexion of the right 
knee compared to the left.  Flexion was to 120 degrees on the 
right and to 140 degrees on the left.  The Veteran had 
restriction on attempting to flex his right knee with obvious 
stretching of the soft tissues in the quadriceps muscle.  His 
right calf was 12-inches in circumference and the left calf 
12 1/4-inches.  His right thigh was 16 1/8-inches and the left 
15 1/2-inches when measured at 4-inches above the superior 
pole of the patella.  The measurements were 18-inches for the 
right thigh and 17 1/4-inches for the left thigh some 7-inches 
above the superior pole of the patella.  Dr. Simpson said 
there were muscle fasciculations in the right quadriceps 
muscle.  There was pain on moderate to deep palpation of the 
right quadriceps muscles, especially over the old scars.  
Dr. Simpson said there was a 6-inch scar over the right 
medial thigh and a 6 1/2-inch scar over the right lateral 
thigh.  There was adherent soft tissue with decreased 
mobility of the soft tissues of the right thigh, especially 
over the right lateral scar.  There was no knee joint 
instability bilaterally.  Dr. Simpson said the Veteran had a 
slight forward flexion of his trunk with ambulation.

Dr. Simpson summarized her report by saying the Veteran had 
increasing pain over the last several years.  He used a cane 
with an antalgic gait due to his pain in the right thigh.  He 
also had adherent soft tissue in the right anterior 
compartment of the thigh that restricted mobility of the soft 
tissues of the thigh.  She said the Veteran was weak in the 
right hip and thigh.  She also said that, with muscle atrophy 
being a part of the aging process, the fact that the Veteran 
had adherent soft tissues in the right anterior compartment 
of the thigh, also contributed to his restriction in the 
range of motion in the right hip and thigh.  Dr. Simpson said 
the Veteran also had restriction in flexion due to the lack 
of mobility of the soft tissues in the anterior compartment 
of the right thigh.  There was some tenderness and pain on 
moderate to deep palpation over the right thigh musculature.  
The Veteran also had dysesthesias in the right thigh from a 
neuropathy.  There were also fasciculations in the quadriceps 
muscle.  Dr. Simpson said she did not believe that the 
Veteran had had an electromyography (EMG) study on his right 
lower extremity.  

Dr. Simpson said that she wanted to order several studies and 
reevaluate the Veteran after obtaining the results.

In her letter of December 31, 2008, Dr. Simpson said that an 
x-ray of the right femur showed a MFB in the soft tissue of 
the thigh.  She also said that an x-ray of the right knee 
showed mild arthritis.  She did not relate this finding to 
the Veteran's service-connected disability.  The Veteran also 
had had a magnetic resonance imaging (MRI) of his right 
thigh.  The MRI showed an area of magnetic susceptibility 
that was consistent with the retained MFB.  There was atrophy 
and fatty replacement of the middle and distal quadriceps 
muscle, especially over the vastus lateralis and vastus 
intermedius muscles.  She said the Veteran continued to take 
Vicodin as needed for pain.  He also continued to have pain 
in his right lower extremity and used a straight cane.  Dr. 
Simpson said the Veteran had limited ambulation and an 
antalgic gait and limp and that his pain worsened with 
ambulation.  The symptoms in the right thigh were worse in 
cold weather.  He also complained of electrical shocking 
sensations in his right thigh.

On examination, she said she again noticed quadriceps 
fasciculations.  There was deformity of the quadriceps 
muscle.  The entrance and exit scars continued to be painful 
on palpation.  She said that, with contraction of the 
quadriceps muscle, she was able to determine that there was 
loss of muscle mass consistent with the MRI findings of fatty 
replacement in the quadriceps muscle.  Dr. Simpson said that 
the Veteran had shortening of his right hamstring muscle due 
to a lack of his ability to fully extend his right knee and 
also has restriction in his right knee flexion.  She said the 
restriction in the range of motion of the right knee was due 
to scar formation.  She also stated that there was depression 
in the soft tissues of the quadriceps muscles adjacent to the 
scars created by the through-and-through entrance and exit 
wounds due to the deep penetration of the GSW.  

Dr. Simpson added that she understood that the Veteran had 
originally been rated at a 100 percent level for his GSW but 
that this was gradually reduced to 40 percent in 1953.  She 
said it was increased to 40 percent disability plus 10 
percent disability in 2006 for a total rating of 50 percent.  
She stated that she did not believe an overall rating of 50 
percent was justified--his disability was worse.  She said 
the Veteran suffered with a chronic ongoing condition that 
was not going to improve.  It would worsen with advancing 
age.  She repeated that the Veteran had decreased endurance, 
decreased mobility, decreased function and pain with 
ambulation.  

In her letter of February 2009, Dr. Simpson said there was no 
change in the physical findings.  She discussed treatment 
options with the Veteran to include a limited surgical 
procedure to loosen up the scar tissue in the right thigh.

The RO wrote to the Veteran in regard to conducting 
additional development of his claim in May 2009.  He was 
advised on additional evidence he could submit in support of 
his claim.  The Veteran responded in June 2009.  He submitted 
statements from two friends, R.M., and J.M., and his wife.  
R.M. said he had been a friend for over 30 years.  He said he 
and the Veteran fished together frequently and that he had 
noticed lately that the Veteran was having a difficult time 
getting in and out of the boat.  He said the Veteran could 
only stand for a short period.  He said he knew that part of 
the Veteran's physical condition was due to his age but he 
also believed that his leg injury from service had become 
more debilitating in the last two years.

J.M. said he had known the Veteran for 8 years.  He said they 
fished together about 3-4 times a year.  He said he had 
noticed a worsening in the Veteran's condition in the last 
year or so.  He said the Veteran walked with more of a limp 
and often used a cane.  He was unable to stand for long 
periods.  He said he did not know if it was a matter of age 
or whether the Veteran's GSW was catching up with him.  He 
believed that the GSW was causing a weakening in the leg.  

Finally, the Veteran's wife said she had witnessed a decrease 
in the Veteran's mobility in the last several months.  He had 
finally given in and started to use a cane when walking.  She 
said it was still painful for him but he did not want to give 
in to a wheelchair.  She said he would stop frequently to 
rest when he was walking.  She noted that the Veteran was not 
able to mow or do much yard work.  He also could not plant 
and take care of a small garden they used to have every year.

The Veteran perfected his appeal in February 2010.  He 
included a statement wherein he listed several areas he felt 
were deficient in his last VA examination.  He said the 
examiner did not report that he limped or that his pain level 
was a 5.  He said it was currently a 7.  He said that the 
weakness and pain in the area of his wounds of his right leg 
had completely changed his lifestyle, and not for the better.  
He said that the things he most loved to do for his whole 
life were mostly impossible for him to do.  He listed that he 
was unable to hunt like he used to.  He said fishing was 
harder as he could not stand for a long period of time to 
cast.  He also said that he could not tend his small garden.

The Veteran also said that standing and walking while trying 
to give his seminars at fishing shows was painful.  He said 
this was a part of his life that he cared about the most.  He 
said his balance was not good.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  If the evidence of 
record supports it, staged evaluations may also be assigned 
for different periods over the course of the pendency of the 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the regulations in effect for the evaluation of muscle 
disabilities, a through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56 (2009).

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence show hospitalization for 
a prolonged period for treatment of wound.  There is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56 (d) (4).

The Veteran's disability has been rated as involving Muscle 
Group XIV, Diagnostic Code 5314.  This diagnostic code for 
Muscle Group XIV specifically contemplates the muscles 
responsible for extension of the knee, simultaneous flexion 
of the hip and flexion of the knee.  The actions involve 
tension of fascia lata and iliotibial (Masissiat's) band, 
acting with XVII in postural support of body; acting with 
hamstrings in synchronizing hip and knee.  The muscles 
involved are the anterior thigh group of the Sartorius, 
rectus femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  

Diagnostic Code 5314 provides for the assignment of a 
noncompensable rating for impairment that is slight, a 10 
percent rating with respect to moderate impairment; a 30 
percent rating for moderately severe injury; and a maximum 40 
percent disability rating for severe injury.  38 C.F.R. 4.73, 
Diagnostic Code 5314 (2009).

The Veteran's disability has been rated as a severe injury 
since he was granted service connection in 1945.  It has been 
rated at the 40 percent level, as a separate disability, 
since December 1946.  As the Veteran's disability is rated as 
a severe injury at the maximum schedular level, an increased 
rating is not possible under Diagnostic Code 5314.  

In addition to the assigned rating for a muscle injury, the 
Board must consider the assignment of separate evaluations 
for separate and distinct symptomatology of the GSW of the 
right thigh.  This is so to the extent that none of the 
symptomatology justifying an evaluation under a different 
diagnostic code duplicates or overlaps with the 
symptomatology justifying the 40 percent rating under 
Diagnostic Code 5314.  See 38 C.F.R. § 4.25 (2009); see also 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  An evaluation 
of the same disability impairment under another diagnostic 
code is pyramiding, which is to be avoided.  See 38 C.F.R. 
§ 4.14 (2009).

Diagnostic Code 5314 indicates that the muscle group operates 
on the motion of both the hip and knee.  Thus, a rating in 
excess of 40 percent may be warranted if the joints are more 
severely impaired.  If the joint impairment is manifested by 
limitation of motion, a higher rating may be warranted but a 
separate rating is not warranted because limitation of motion 
caused by muscle injury is contemplated in Diagnostic Code 
5314. 

When evaluating musculoskeletal disabilities, VA must 
consider granting a higher rating in cases in which the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Board notes that the Veteran has had some limitation of 
flexion of the right knee since his discharge in 1945.  The 
VA examination of December 2004 noted that the Veteran was 
able to perform range of motion exercises of the hip and 
right knee.  He could move the hip joint and knee joint, both 
actively and passively, against resistance and against 
gravity with no difficulty.  

At his December 2006 VA examination the Veteran was reported 
to have full range of motion for his right hip and right knee 
without pain.  His ligaments were said to be stable.  In June 
2008, the VA examiner said the Veteran's movements of the 
right knee and the right hip was within normal range.  

Dr. Simpson reported in December 2, 2008, that the Veteran 
had a range of motion for the right knee of 120 degrees of 
flexion as compared to 140 degrees for the left knee.  The 
Board notes that VA considers a normal range of motion of the 
knee to be from 0 degrees extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II (2009).

Ratings for limitation of flexion of the knee provide for a 
maximum rating of 30 percent where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 50 
percent rating is for consideration where there is limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  However, given the evidence and circumstances in 
this case, the Veteran cannot obtain an increased rating for 
a limitation of flexion as the highest rating available is 30 
percent.  Likewise, he cannot obtain an increased rating for 
limitation of extension as there is no evidence of record, at 
any time, to demonstrate a limitation of extension to 45 
degrees.  Moreover, there is no evidence of ankylosis to 
warrant the assignment of a disability rating under 
Diagnostic Code 5256.

In addition, there are no findings of functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination (to include during flare-ups 
or with repeated use), beyond that contemplated in the rating 
for a severe disability involving the muscles of the right 
thigh.  This is explicitly noted in the several VA 
examination reports, to include the most recent of June 2008, 
and no such findings are reported by Dr. Simpson.  The 
Veteran has chronic complaints of pain in the right thigh and 
weakness.  The weakness has been measured on examination and 
has remained consistent since 2004.  

No limitation on motion of the right hip has been documented 
at any time since 2004.  As noted, the Veteran was reported 
to have a normal range of motion of the right hip at his 
examination in June 2008.  Dr. Simpson did not provide any 
findings of any limitations.  She noted weakness in the right 
hip and right knee, a finding that is contemplated in his 40 
percent rating for his GSW.  The maximum schedular rating for 
an impairment of flexion of the thigh is 40 percent, which is 
the same as the Veteran's current disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  

In addition, there is no evidence of ankylosis of the right 
hip, flail joint of the hip, or impairment of the femur to 
warrant an increased rating under Diagnostic Codes 5250, 
5254, and 5255.  38 C.F.R. § 4.71a.

In the Veteran's case, he has been granted a separate 
compensable rating for the exit wound on the medial side of 
the right thigh.  This was done by an April 2007 rating 
decision.  This was based on the VA examiner's finding that 
there was mild tenderness of the scar.  The scar on the 
lateral side was described as nontender at the time of the VA 
examination in December 2006.  The June 2008 VA examination 
also reported that the lateral scar was not tender.  However, 
Dr. Simpson reported in her December 2008 examinations that 
there was pain to palpation of the scars.  

Diagnostic Code 7804 allows for a 10 percent rating for a 
superficial scar that is painful on examination.  See 
38 C.F.R. § 4.118 (2008).  A painful scar for the entry wound 
on the lateral right thigh is not considered part of the 
currently assigned 40 percent rating.  The Board finds that a 
separate 10 percent rating for a painful scar on the lateral 
side of the right thigh is warranted.  This represents the 
maximum schedular rating under Diagnostic Code 7804.

(While the case was pending on appeal, the rating schedule 
for evaluating scars was revised and amended.  See 73 Fed. 
Reg. 54,708-54,712 (Sept. 23, 2008).  The effective date of 
the revisions is October 23, 2008, and the revised criteria 
apply to all applications for benefits received by VA on or 
after that date.  Because the Veteran's claim was received 
prior to October 23, 2008, effective date the revised 
criteria are not for application in his case.  The Board 
notes that the amendment allows for a veteran to request a 
review of a scar disability under the revised criteria 
irrespective of whether the veteran's disability has 
increased since the last review.  Id.  Here, no such request 
has been made.)

The Board notes that Dr. Simpson has said that the Veteran's 
scars restrict the motion of his right knee.  However, this 
would not provide for an increased rating above his current 
40 percent rating.  The rating criteria provide that effects 
of scars, not considered in a rating under Diagnostic Code 
7800-7804, can be rated under Diagnostic Code 7805.  
38 C.F.R. § 4.118 (2008).  This diagnostic code provides that 
the rating be based on limitation of the affected part.  In 
light of the above analysis, the Board finds that such a 
theory, and application of Diagnostic Code 7805, would not 
result in a higher disability rating for the Veteran's GSW of 
the right thigh.  His limitation of flexion would not provide 
for an increased rating and he does not demonstrate a 
limitation of extension to warrant a 50 percent rating.

The Board has also considered whether the Veteran's 
disability is so exceptional as to require consideration of 
an extraschedular rating.  In Thun v. Peake, the United 
States Court of Appeals for Veterans Claims (Court), held 
that determining whether a claimant is entitled to an 
extraschedular rating is a three-step inquiry.  22 Vet. App. 
111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The 
first step is to determine whether the "evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate."  Id.  If the adjudicator 
determines that this is so, the second step of the inquiry 
requires the adjudicator to "determine whether the 
claimant's exceptional disability picture exhibits other 
related factors," such as marked interference with 
employment or frequent periods of hospitalization.  Id. at 
116.  Finally, if the first two steps of the inquiry have 
been satisfied, the third step requires the adjudicator to 
refer the claim to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination of whether an extraschedular rating is 
warranted.  Id. 

In this case, the schedular criteria are adequate to address 
the Veteran's level of disability.  His disability rating is 
recognition of a severe GSW disability.  The 40 percent 
rating is an indication of a severe damage to the muscles of 
his right thigh, Muscle Group XIV.  The Veteran's subjective 
and objective symptoms are contemplated in the rating 
criteria and are allowed for in his 40 percent rating, a 
rating that has been in effect for over 60 years.  There is 
nothing unusual in his specific case of complaints of pain 
and weakness that renders the rating schedule as inadequate 
to address his disability.  In light of this finding there is 
no requirement to proceed with the next two steps in 
consideration of an extraschedular rating.  Thun, 22, Vet. 
App. at 116.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the Veteran's service-connected GSW 
at any time during the pendency of the appeal, or to award 
any additional separate disability rating apart from that for 
the scar on the lateral right thigh.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Veteran submitted his claim in March 2008.  The RO wrote 
to him in May 2008.  The Veteran was advised of the evidence 
required to substantiate his claim for an increased rating.  
He was further advised of the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The RO informed the Veteran on the types of evidence 
he could submit that would support his claim for an increased 
rating.  He was also asked to submit any medical evidence 
that he had.  The letter included notice regarding effective 
dates and how disability ratings are determined.  

The Veteran did not respond to the letter.  His claim for an 
increased rating was denied in September 2008.

The Veteran submitted his notice of disagreement in March 
2009.  He submitted the evidence from Dr. Simpson later that 
same month.

The RO wrote to the Veteran to provide him specific 
information on the criteria used to rate his GSW disability 
involving his right leg in May 2009.  See Vazquez-Flores v. 
Peake, 22 Vet. App 37, 43 (2008), vacated and remanded by 580 
F.3d 1270 (Fed. Cir. 2009).  The Veteran responded by 
submitting the lay statements from his wife and two friends.

The Veteran's claim was re-adjudicated in December 2009.  His 
claim was again denied.  The RO issued a statement of the 
case (SOC) that listed the evidenced added to the record and 
the basis for the continued denial of his claim that same 
month.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  He submitted 
his claim with the argument that his GSW had worsened.  He 
provided private medical evidence that specifically addressed 
the residuals of his disability and how it affected him.  He 
submitted lay statements in direct response to a notice 
regarding how his disability is rated.  The Veteran's claim 
for an increased rating was denied on the basis that it was 
not supported by the evidence.  Thus, the Board is satisfied 
that the duty to notify requirements under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) were satisfied

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his claims folder, which includes his STRs 
and treatment provided for his GSW in service, VA treatment 
records, prior VA examination reports and private records.  

The Veteran did submit a VA Form 21-4142, Authorization for 
Release of Information, in favor of Dr. Simpson with his lay 
statements in June 2009.  He did not indicate any dates of 
treatment.  The RO requested the records in October 2009.  
The RO also provided the Veteran separate notice of the 
request and that he was ultimately responsible for the 
private records if he wanted them considered by VA.  

No response was received from Dr. Simpson and the Veteran did 
not provide any additional records from her.

The Veteran was afforded a VA examination.  The examination 
was adequate upon which to base a determination as it fully 
addressed the rating criteria as well as the impact of the 
disabilities on the Veteran's daily life.  See 38 C.F.R. § 
3.326 (2009), Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).

The Board finds that VA has complied, to the extent required, 
with the duty-to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

A rating in excess of 40 percent for a GSW of the right thigh 
affecting Muscle Group XIV is denied.

A separate 10 percent rating for a scar on the lateral side 
of the right thigh caused by a gunshot entrance wound is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


